Citation Nr: 1311494	
Decision Date: 04/08/13    Archive Date: 04/19/13

DOCKET NO.  10-31 887A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a lumbar spine disorder with associated neurological abnormalities affecting the lower extremities, and if so, whether service connection is warranted. (Note: This issue is inclusive of the separately developed issue of entitlement to service connection for a bilateral leg disability secondary to a lumbar spine disorder.)

2.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a right foot disability, and if so, whether service connection is warranted.  

3.  Entitlement to an initial (compensable) rating for hypertension (HTN).  

4.  Entitlement to an initial (compensable) rating for migraine headaches.  

5.  Entitlement to an initial (compensable) rating for residuals of fracture of the base of the fifth metatarsal, left foot.  


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs (NCDVA)


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from May 1973 to May 1993.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

A videoconference hearing was held in October 2012 before the undersigned Veterans Law Judge, sitting in Washington, D.C.  A copy of the transcript of that hearing is of record.  

It is noted that the Veteran's initial claims for service connection for a lumbar spine disorder, a bilateral leg disorder as secondary thereto, and for a right foot disorder, were denied by the RO in 1993 and 1994 because she failed to report for scheduled examinations.  The last letter sent to her notifying her of the denial of her claims was in September 1994.  She did not appeal.  Notwithstanding the RO's April 2009 decision to reopen the claims and to adjudicate on the merits the previously disallowed claims of service connection, the Board is nevertheless required to address the issue of reopening to determine whether new and material evidence has been submitted.  The Board does not have jurisdiction to consider a claim that has been previously adjudicated unless new and material evidence is presented, and before the Board may reopen such a claim, it must find that new and material evidence has been presented.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  See also Winters v. West, 12 Vet. App. 203 (1999).  Therefore, although the RO in the current appeal has reviewed the claims for service connection on a de novo basis, the service connection issues are as stated on the title page.  

In specific regard to the separately developed issues concerning the lumbar spine and bilateral leg disability claims, for simplicity such issues have been recharacterized into the single issue reflected on the title page as "whether new and material evidence has been received to reopen the claim of entitlement to service connection for a lumbar spine disorder with associated neurological abnormalities affecting the lower extremities, and if so, whether service connection is warranted."  


FINDINGS OF FACT

1.  The RO denied service connection for a lumbar spine disorder, a bilateral leg disorder secondary thereto, and for a chronic right foot disorder in a September 1994 letter in that the Veteran again failed to report for a scheduled examination.  She was properly notified but did not appeal the decision.  

2.  Evidence received since the September 1994 decision, however, is not cumulative or redundant of evidence already of record and considered and raises a reasonable possibility of substantiating these claims for service connection for a lumbar spine disorder with associated neurological abnormalities of the lower extremities, and for a chronic right foot disorder.  

3.  There is an approximate balance of evidence for and against the Veteran's claims as to whether current lumbar spine disorder with associated neurological abnormalities of the lower extremities is of service origin.  

4.  The preponderance of the competent and credible evidence fails to show that the Veteran has a chronic right foot disorder related to active service.  

5.  Since the March 19, 2008, effective date of the grant of service connection, the Veteran's HTN has been controlled by one or two medications, at any given time, reflective of a likely history of diastolic pressure predominantly 100, which more nearly approximates the criteria for a 10 percent rating.  

6.  Since the March 9, 2008, effective date of the grant of service connection, the Veteran's migraine headaches are manifested by prostrating attacks that occur about once per month.  

7.  The service-connected residuals of a fracture of the base of the fifth metatarsal, left foot, are manifested by subjective pain, stiffness, swelling, and weakness, but exam showed no residuals abnormalities on physical exam or imaging.  


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran favor, her current lumbar spine disorder with associated neurological abnormalities of the lower extremities was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303 (2012).  

2.  A chronic right foot disorder was not incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303 (2012).  

3.  With resolution of all reasonable doubt in favor of the Veteran, the criteria for an initial 10 percent rating, but no more, for HTN have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.21, 4.104, Diagnostic Code (DC) 7101 (2012).  

4.  With resolution of all reasonable doubt in favor of the Veteran, the criteria for an initial 10 percent rating, but no more, for migraine headaches have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.21, 4.104, DC 8100 (2012).  

5.  The criteria for an initial (compensable) rating for residuals of a fracture of the base of the fifth metatarsal, left foot, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.21, 4.104, DC 5284 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has duties to notify and assist the Veteran in substantiating this claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record: (1) that is necessary to substantiate this claim; (2) that VA will obtain and assist him in obtaining; and (3) that he is expected to provide.  See 38 C.F.R. § 3.159(b)(1) (2012); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  

These VCAA notice requirements apply to all five elements of a service-connection claim: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom.  Hartman v. Nicholson, 483 F.3d 1311 (2007).  Further, this notice must include information that a downstream disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id., at 486.  

In this case, the Board's decision herein to reopen the previously denied claims for a lumbar spine disorder and a bilateral leg disorder associated thereto, and with the ultimate grant of service connection for these conditions constitutes a full grant of those benefits sought on appeal.  Considering those claims on appeal in light of the above-noted legal authority, and in light of the Board's favorable disposition of these matters, the Board finds that all notification and development action needed to fairly resolve the claims as to the lumbar spine and bilateral legs has been accomplished.  

As to the previously denied claim of service connection for a chronic right foot disorder, in a claim to reopen a previously and finally denied claim, VA must notify a claimant of the evidence and information that is necessary to reopen the claim and VA must notify the claimant of the evidence and information that is necessary to establish his entitlement to the underlying claim for the benefit sought by the claimant.  To satisfy this requirement, VA must look at the bases for the denial in the prior decision and provide a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

Here, an April 2008 letter was sent to the Veteran prior to the April 2009 rating decision on appeal, i.e., in the preferred sequence.  This letter informed her of the type of information and evidence required to substantiate her claims for service connection - to include the need to submit new and material evidence to reopen the claims regarding her right foot disorder, advised her of the basis for the prior denial of the claim, and apprised her of her and VA's respective responsibilities in obtaining this supporting evidence.  See Kent, supra.  She was advised, as well, of the downstream disability rating and effective date elements of these claims in this letter.  See Dingess/Hartman, supra. 

That April 2009 rating decision established service connection for HTN, migraine headaches, and for a chronic left foot disorder.  The claims for higher initial ratings for these disorders arise from the Veteran's disagreement with the initial ratings assigned in connection with the grant of service connection.  The Courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003 (2003).  The Court has elaborated that filing a notice of disagreement (NOD) begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as a disability rating or effective date) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105 (West 2002 & Supp. 2012).  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  With respect to the claims for higher ratings for HTN, migraine headaches, and left foot residuals, the Veteran received appropriate notification prior to the April 2009 adjudication by way of an April 2008 letter from the RO.  

Thus, the Veteran has received all required VCAA notice concerning these claims.  Moreover, she has not alleged any prejudicial error in the content or timing of the VCAA notice she received.  As explained in Shinseki v. Sanders, 129 S. Ct. 1696 (2009), she, not VA, has this burden of proof of showing there is a VCAA notice error in timing or content and, moreover, above and beyond this, that it is unduly prejudicial - meaning outcome determinative of her claims.  Thus, absent this pleading or showing, the duty to notify has been satisfied.  

VA also fulfilled its duty to assist the Veteran with these claims by obtaining all potentially relevant evidence, which is obtainable, and therefore appellate review may proceed without prejudicing her.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2012); see also Bernard v. Brown, 4 Vet. App. 384 (1993).  To this end, the RO obtained her service treatment records (STRs), private medical records, and VA outpatient treatment records, and arranged for VA compensation examinations, and obtained VA medical opinions regarding the claims.  

Only if the record is inadequate or there is suggestion the current rating may be incorrect is there then a need for a more contemporaneous examination.  38 C.F.R. § 3.327(a) (2012).  Here, the most recent VA compensation examinations for the service-connected disabilities of HTN, migraine headaches, and left foot disorder, were accomplished in April 2010, so rather recently.  The mere passage of time since does not, in and of itself, necessitate another examination.  Cf. Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (discussing this in the alternative context of a claim for service connection).  The Board finds that the most recent VA examination is adequate as it provides the information needed to properly rate her disabilities.  38 C.F.R. §§ 3.327(a), 4.2. (2012).  

The Board concludes that all the available records and medical evidence have been obtained in order to make a determination as to these claims.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. § 3.103(c)(2) (2012) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issue(s) and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board personal hearing, the undersigned VLJ noted the elements of the claim that were lacking to substantiate the claims for service connection and for increased ratings.  The Veteran was assisted at the hearing by an accredited representative from NCDVA service organization.  The representative and the VLJ asked questions to ascertain the severity of the symptoms of the Veteran's service-connected HTN, migraine headaches, and left foot disorder.  Moreover, the fact that new and material evidence must be received was specifically discussed at the hearing.  (Hrg. tr. at pg. 12.)  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or the representative.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through her testimony, demonstrated that she had actual knowledge of the elements necessary to substantiate her claims for service connection and for increased ratings.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) (2012).  

New and Material Evidence

In the April 2009 rating decision, the RO reopened the previously denied claims of entitlement to service connection for a lumbar spine disorder, a bilateral leg disorder as secondary thereto, and for a chronic right foot disorder, albeit then denied them on their underlying merits.  Regardless of how the RO ruled on this question, the Board must determine whether there is new and material evidence to reopen these claims, before proceeding further, because this initial determination affects the Board's jurisdiction to adjudicate these claims on their underlying merits.  See Barnett and Winters, supra.  

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement (NOD) is filed within one year of the notice of the decision.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2012); 38 C.F.R. §§ 20.302, 20.1103 (2012).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); see also Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2012).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992); Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curium).  But see, too, Duran v. Brown, 7 Vet. App. 216 (1994) (indicating "Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").  

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2012).  

"[T]he determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim, in the final sentence of 38 C.F.R. § 3.156(a) (2012), does not create a third element in the reopening process but is a component of the question of what is new and material evidence, rather than a separate determination to be made if evidence is new and material."  Shade v. Shinseki, 24 Vet. App. 110 (2010) (noting that 38 U.S.C.A. § 5108 requires only new and material evidence to reopen a claim, not instead evidence that is new, material, and raises a reasonable possibility of substantiating the claim).  The Court further explained in Shade that it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element like, here, proof that he at least has current disabilities involving his lumbar spine, legs, and right foot.  

That is to say, the newly presented evidence need not be probative of all the elements required to award the claims, just probative of at least one element that was a specified basis for the last disallowance of the claims.  See also Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998) (wherein the Federal Circuit Court reiterated this, noting that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant the claim).  

Analysis

The Veteran submitted her original claim for service connection for the claims on appeal in February 1993, but she failed to appear for numerous scheduled examinations to evaluate her claimed conditions.  The RO denied her initial claims finding that as she failed to appear, there was no other choice than to deny the claims.  She was last provided with notice of the denials by correspondence in September 1994.  She did not file a NOD with the September 1994 denial, and no additional evidence pertinent to these issues was physically or constructively associated with the claims folder within one year of the rating decision.  See 38 C.F.R. § 3.156 (2012); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Thus, the September 1994 decision became final based on the evidence then of record.  38 U.S.C.A. §§ 7104, 7105 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103, 20.1105 (2012).  

The evidence of record at the time of the prior final rating decision included the STRs which show treatment for low back and leg complaints on numerous occasions throughout her military service, as well as for foot problems in the early years of her active duty.  As she failed to report for scheduled examinations, however, it could not be determined as to whether claimed conditions were present.  Thus, service connection was denied.  

In March 2008, the Veteran filed an application to reopen her claims for service connection, to include the claims currently on appeal.  During the course of the appeal she has submitted statements and testimony to the effect that she missed the examinations in that she did not receive notice.  At her 2010 hearing, she noted that she was staying with her mother when she got out of service and unsure where her mail was going.  She would not have missed the evaluations otherwise.  (Hrg. tr. at pg. 13.)  She felt that her back, legs, and right foot conditions had their onset during service.  (Tr. at pgs 14-26).  Additional evidence of record submitted since the prior final decision also includes private records from 2005 which show that she underwent a bilateral partial hemilaminectomy, facetectomy, foraminotomy, and diskectomy for decompression at L5-S1.  She gave a history of having low back soreness all of her life.  She had been a long distance runner in past.  She also reported associated leg pain.  

The Veteran's private physician reported in a June 2009 statement that he had followed the Veteran since 1997 and that she had been very compliant with her medical care.  As for her lumbar spine condition, the doctor noted that based on his review of the records, her back symptoms began in 1975.  Her symptoms worsened in the 1980s.  In his opinion, the Veteran's back pain persisted and gradually worsened with the eventual diagnosis of DDD at L5-S1 with severe stenosis requiring surgery.  As for her leg complaints, the doctor noted that prior to her lumbar surgery, the Veteran complained of moderate to severe leg pain felt to be due to nerve compression secondary to DDD and stenosis.  He opined that the surgery improved the leg pain, but she continued to be bothered by it and it would likely bother her the rest of her life.  He opined that this leg pain was directly related to her chronic progressive lumbar spine disorder.  

When examined by VA in April 2010, the examiner noted that the claims file was reviewed in its entirety.  She noted that the STRs included numerous entries reporting inservice low back pain.  However, she noted that no chronic back or leg disorder was noted at time of separation exam in 2002.  She also noted that the Veteran was seen for bilateral foot complaints in the 1970s, to include ingrown toenails so painful that she was hardly able to wear her boots.  Resection of the nails was accomplished.  

The examiner noted that the Veteran reported gradual worsening of her back symptoms over the years, but that they started during service.  The pain was now constant and radiated into the lower extremities.  The final diagnoses included DDD at L5-S1 with severe stenosis with residual pain.  Problems associated with the back disorder included neurological impairment of both lower extremities.  The examiner, however, did not feel that these conditions were related to service.  She noted that while the Veteran was seen numerous times during service for back complaints, none were noted at time of separation and many years passed before additional complaints were recorded.  

The VA examiner also opined that current right foot complaints were unrelated to service.  While the Veteran was treated in the 1970s for foot problems (to include removal of ingrown toenails), the condition apparently resolved as this was only mentioned when relating her history and no chronic right foot disorder was noted at time of separation.  Moreover, no chronic right foot disorder as a result of this was noted at time of VA exam in April 2010.  It was noted that the Veteran's bilateral foot complaints included subjective pain, stiffness, weakness, and swelling, but removal of the right great toenail during service had resolved without residuals, though there was some tenderness around the nail of undetermined significance.  Additional right foot conditions found included Achilles tendon spur, hammer toes, and mild hallux valgus.  These conditions were also not of service origin.  The examiner noted that they were also present in the left foot.  As for rationale, the examiner noted that there were no significant findings of the toes today.  There was no evidence of a chronic right foot disorder in service or since that time that was related to service.  

Upon review of the record, the Board finds that some of the evidence received since the September 1994 decision is new and material.  Specifically, the claims file now contains medical records that reflect that the Veteran has been diagnosed with a low back disorder, as well as neurological problems in the lower extremities.  She also has been shown to have some relatively insignificant right foot conditions.  The lack of evidence of post service conditions was, at least in part, the reason for the prior denial.  The additional evidence also includes private and VA examinations and medical opinions as to the etiology of the claimed conditions.  Thus, some of the new evidence relates to an unestablished fact necessary to substantiate each of the claims, raises a reasonable possibility of substantiating the claims, and the claims are reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2012); 38 C.F.R. § 3.156 (2012).  

Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2012); 38 C.F.R. § 3.303 (2012).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2012).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Continuous service for 90 days or more during a period of war, or peace time service after December 31, 1946, and post-service development of a presumptive disease such as DDD/DJD (arthritis) to a degree of 10 percent within one year from the date of termination of such service, establishes a rebuttable presumption that the disease was incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.307, 3.309 (2012).  

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  Additionally, when aggravation of a veteran's nonservice-connected condition is proximately due to or the result of a service-connected condition, the veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  38 C.F.R. § 3.310 (2012).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

Analysis

Lumbar Spine Disorder and Associated Neurological Abnormalities 

The medical evidence on file demonstrates that the Veteran has current disabilities of the lumbar spine with neurological impairment of both lower extremities.  Therefore, there is competent medical evidence establishing that the Veteran has current low back and leg disabilities.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997) (holding that VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability).  

So resolution of the Veteran's appeal as to these claims turns on whether any current lumbar and lower extremity disabilities are attributable to her military service or to a service-connected disability.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  

The Veteran's STRs reflect that she was treated on numerous occasions (to include in 1974, 1975, 1982, 1985, 1987, 1989, and 1990) for low back complaints.  She underwent extensive low back surgery in 2005, many years after service while reporting a long history of back problems which is not corroborated by actual medical records.  However, of record, are two medical opinions, one private and one VA, as to the etiology of her current low back condition, to include neurological impairment in both lower extremities.  

The VA physician noted that no chronic disorder was noted at time of service separation, and it was many years after discharge before further problems were reported.  The private physician reported that the Veteran's medical history includes long-standing low back complaints which gradually worsened into the low back disorder as diagnosed today.  

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the Board as adjudicators.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71, 73 (1993).  See, too, Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence).  

As the record indicates that both examiners reviewed the claims file before forming their opinions and were both aware of the Veteran's extensive inservice treatment for back problems, the probative value of the opinions is equal.  However, they provided contradictory opinions regarding the etiology of the lumbar spine condition (with associated neurological leg problems).  Thus, the competent and probative medical evidence can be said to be in equipoise on this point.  Further, the Board notes that the Veteran has reported ongoing back problems since service in statements of record, to include her testimony.  

In view of the totality of the evidence, and bearing in mind the benefit-of-the-doubt rule, the Board finds that the evidence of record is at least in equipoise, and chronic lumbar spine and associated neurological lower extremity symptoms, were as likely as not incurred during her service.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (indicating an "absolutely accurate" determination of etiology is not a condition precedent to granting service connection, nor is "definite" or "obvious" etiology).  Consequently, service connection for a lumbar spine disorder and for associated neurological impairment in the lower extremities (legs) is warranted.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303 (2012); Gilbert, 1 Vet. App. at 49.  

Right Foot

As for the right foot, the only inservice problems were in the mid 1970s.  Specifically, the Veteran was seen in February 1975 for pain in both big toes for which she underwent resection of the nails.  In July 1975, possible nerve entrapment with scar tissue was noted.  The examiner noted that she needed wider shoes.  In January 1976, she was seen for pain in the bilateral metatarsal heads which had been present for 31/2 weeks.  The assessment was arch strain bilaterally.  Plantar fasciitis of the metatarsal heads was noted in early 1976.  She later injured her left foot during service and service connection is in effect for residuals of a fracture of the fifth metatarsal of the left foot.  No further chronic right foot problems were noted in service and no post service medical records reflect right foot problems until VA exam in 2010.  And that examiner who reviewed the claims file opined that there were no residuals of the right ingrown toenail removal.  Moreover, any current right foot conditions (e.g., Achilles tendon spur, hammer toes, and mild hallux valgus) were not of service origin.  

At her hearing, the Veteran testified that her right foot problems were residuals of the boots she wore during service and also from fracturing her right ankle.  (Tr. at pg. 22-23.)  She said that her toenails continued to fall of on a regular basis.  (Tr. at pg. 11.)  Review of the record shows that her only fracture during service involved the left foot for which service connection is already in effect.  She argued that she had arthritis in various toes and joints as a result of her inservice boots.  (Tr. at pg. 22.)  However, as noted above, at the April 2010 examination, no residuals of the inservice ingrown toenail removal were seen.  Nor were any current chronic right foot problems associated with service.  It was noted that they were not shown until many years after service.  

The preponderance of the record shows that the Veteran does not have a current right foot disorder of service origin.  She has not submitted any competent medical opinion to support her contentions that current right foot conditions are the result of active service.  There is no competent opinion to contradict the VA examiner's opinion that there are no current right foot problems that are of service origin.  

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Nicholson, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, a chronic right foot disorder, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F3d 1372, 1377 n.4. (Fed. Cir. 2007) (lay persons are not competent to diagnoses cancer).  

Increased Ratings - In General

Disability evaluations are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2012); 38 C.F.R. Part 4 (2012).  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4.  

In determining the current level of impairment, the disability must be considered in the context of the whole-recorded history, including service treatment records.  38 C.F.R. §§ 4.2, 4.41 (2012).  The determination of whether an increased evaluation is warranted is based on review of the entire evidence of record and the application of all pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2012).  

An evaluation of the level of disability present also includes consideration of the functional impairment of the veteran's ability to engage in ordinary activities, including employment, and the effect of pain on the functional abilities.   38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2012); DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  

In cases such as these, in which claims for a higher evaluation arise out of the initial grants of service connection for the disabilities at issue, multiple ("staged") ratings may be assigned for different periods of time during the pendency of the claim and appellate process.  See generally, Fenderson v. West, 12 Vet. App. 119 (1999).  See also Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Under the laws administered by VA, the Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 4.3 (2012).  

HTN

38 C.F.R. § 4.104, DC 7101 provides that hypertensive vascular disease is defined either as HTN or as isolated systolic HTN.  HTN is defined as diastolic blood pressure predominately 90 mm or greater, and isolated systolic hypertension is defined as systolic blood pressure predominately 160 mm or greater, with a diastolic blood pressure of less than 90 mm.  This code requires that HTN due to aortic insufficiency or hyperthyroidism, which is usually the isolated systolic type, be evaluated as part of the condition causing hypertension rather than by a separate evaluation (as hypertension).  

Under DC 7101, HTN or isolated systolic HTN must be confirmed by blood pressure readings taken two or more times on at least three different days and is rated according to a range of diastolic pressure levels.  The minimum compensable rating of 10 percent disabling is available where diastolic pressure is predominantly 100 or more, or where systolic pressure is predominately 160 or more, or where an individual with a history of diastolic pressure predominantly 100 or more requires continuous medication for control of HTN.  A 20 percent disability rating is available under this DC where diastolic pressure is predominantly 110 or more, or where systolic pressure is predominantly 200 or more.  A 40 percent rating is available under this DC where diastolic pressure is predominantly 120 or more.  Finally, the maximum rating of 60 percent disabling is available under this DC where diastolic pressure is predominantly 130 or more.  See 38 C.F.R. § 4.104, DC 7101 (2012).  

Background and Analysis

It is the Veteran's contention that her HTN, currently evaluated as noncompensable, warrants a higher rating.  She asserts that she is on medication and has been for many years.  (Hrg. tr. at pg. 4.)  Historically, the evidence reflects that she was diagnosed with HTN during service and placed on medication.  Her private physician has noted that she has been seen for HTN, and when examined by VA in April 2010, it was noted that she was on two medications to control her HTN.  Her blood pressure was noted to be 137/87.  

Review of the examination reports of record shows that the Veteran has required medication to maintain the stability of her HTN.  Specifically, the STRs reflect that she was placed on medication for control of her blood pressure and post service records show that she continues on medication at the current time.  Clearly, there is a history in the Veteran's STRs and thereafter of sufficiently elevated readings to warrant medication for control.  It is a reasonable conclusion that if she were to be off medication completely, she would meet the schedular history which would require a compensable rating.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2012).  The fact that the Veteran is taking two medications for control of her HTN is sufficient to more nearly approximate the criteria for the 10 percent evaluation.  As such a 10 percent rating, but no more, is warranted under DC 7101for the entire rating period.  As the Veteran's diastolic pressure has not been shown to be predominantly 110 or more, or her systolic pressure has not been shown to be predominantly 200 or more, the next higher, 20 percent rating is not warranted under DC 7101.  

Migraine Headaches

Migraine headaches are evaluated under 38 C.F.R. § 4.124, DC 8100 (2012).  This DC provides for the assignment of a 50 percent rating with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  With characteristic prostrating attacks occurring on average once a month over the last several months, a 30 percent rating is warranted.  With characteristic prostrating attacks averaging one in two months over the last several months, a 10 percent rating is warranted, and with less frequent attacks a noncompensable rating is assigned.  

Background and Analysis

It is also the Veteran's contention that a compensable rating is warranted for her migraine headaches.  At the recent VA examination, she reported constant headaches that sometimes radiated to the back of her neck.  Associated symptoms included photophobia and occasional nausea.  Aggravating factors included stress, light, and sound.  Alleviating facts included taking Motrin and lying down in a quiet dark room.  Prostrating attacks occurred about once per month.  

At the hearing in October 2012, the Veteran testified that she had headaches on a daily basis.  (Tr. at pg. 6.)  As for prostrating attacks, she estimated that she had 15 such attacks every month.  She took medication to control her headaches.  (Tr. at pgs. 7-8.)  

Based on this evidence, the Board finds that an initial compensable rating for headaches is warranted.  While she reported approximately 15 prostrating attacks per month at the 2012 hearing, at the 2010 exam, the examiner noted that prostrating attacks occurred about once per month.  It is noted that at the hearing, she was told that the record would be held open for 30 days so that she might submit corroborative evidence as to the number of prostrating headaches, but no such evidence was received.  Specifically, the medical evidence does not actually reflect but about one prostrating attack per month.  Such, however, warrants a compensable rating of 10 percent under DC 8100 as this is evidence that she experiences or has experienced one prostrating attack every two months.  Therefore, the criteria for a compensable evaluation for headaches are shown, and with resolution of all doubt in her favor, a compensable rating is established for the entire rating period on appeal.  

Residuals of Fracture of the Base of the 5th Metatarsal, Left Foot

The Veteran is currently in receipt of a noncompensable (0 percent) disability rating under 38 C.F.R. § 4.71a, DC 5284 for his fracture of the left fifth metatarsal.  

DC 5284 provides ratings for residuals of other foot injuries.  Moderate residuals of foot injuries are rated as 10 percent disabling.  Moderately severe residuals of foot injuries are rated as 20 percent disabling.  Severe residuals of foot injuries are rated as 30 percent disabling.  A Note to DC 5284 provides that foot injuries with actual loss of use of the foot are to be rated 40 percent disabling.  38 C.F.R. § 4.71a (2012).  Normal ranges of motion of plantar flexion are from 0 degrees to 45 degrees.  38 C.F.R. § 4.71, Plate II (2012).  

Background and Analysis

The Veteran asserts that she is also entitled to a compensable rating for residuals of a left foot fracture.  Specifically, at her 2010 hearing, she testified that she had to wear open toe shoes because her toenails fell off.  Her feet hurt, and it affected her walking.  (Tr. at pgs. 11-12.)  She associated her problems with the removal of the ingrown toenail during service and as a result of the fracture of the left foot.  (Tr. at pgs. 23-24.)  

Applying the above law to the facts of the case, the Board finds that there is no evidence of moderate residuals of the right foot to warrant a compensable disability rating.  38 C.F.R. § 4.71a, DC 5284 (2012).  

Specifically, at the April 2010 examination, she reported intermittent numbness in her great toes and a cold feeling in the feet.  Aggravating factors were flat enclosed shoes or shoes with heels.  Alleviating factors included the wearing of open toe shoes or not wearing shoes at all.  On exam, the Veteran had a normal gait, and her posture was described as very mild slouching.  There was no limitation of motion or pain on manipulation or motion of the left foot.  The examiner noted a diagnosis of left foot fracture, based on the fifth metatarsal, without any residual abnormalities.  While she was noted to also have bilateral foot disabilities of Achilles tendon spurs, bilateral hammer toes, and bilateral hallux valgus, these conditions were found not to be of service origin and unrelated to her service -connected left foot/toe disorder.  

Thus, there is no evidence of moderate residuals of the right foot to warrant a compensable disability rating.  The Veteran has reported subjective complaints of pain, but these statements on their own are not sufficient to grant a 10 percent rating for moderate residuals of the foot - particularly, when the foot is normal in all respects.  Thus, entitlement to a compensable disability rating for the service-connected right foot disability is denied.  38 C.F.R. § 4.71a, DC 5284 (2012).  

The Board has considered the applicability of other DCs to determine if the Veteran is entitled to a higher disability rating under another DC, but finds that none are applicable to the Veteran's claim.  Specifically, the Veteran is not entitled to a higher rating under DC 5276, since the Veteran does not have flatfoot with non-weight bearing and only mildly flat feet with weight-bearing.  The Veteran is not entitled to a higher rating under DC 5277 because she does not have a bilateral weak foot, characterized by atrophy of the musculature, disturbed circulation, and weakness.  She is not entitled to a higher disability rating under DC 5278 because she does not have acquired claw foot (pes cavus), and the Veteran is not entitled to a higher disability rating under DC 5279 because she does not have anterior metatarsalgia (Morton's disease).  Nor is she entitled to a compensable disability rating under DCs 5280 or 5281 because the Veteran's service-connected left foot disability is not shown to manifest severe halloo values .  The Veteran is not entitled to a higher disability rating under DC 5282 because she does not have all hammer toes shown that are related to her service-connected fracture residuals.  She has bilateral hammertoes in three out of five toes in each foot, indicating that such are not related to fracture residuals.  Finally, the Veteran is not entitled to a compensable disability rating under DC 5283 because she does not have malunion or nonunion of tarsal or metatarsal bones.  Thus, even under a different DC, the Veteran is still not entitled to a compensable disability for his right foot disability.  38 C.F.R. § 4.71a (2012).  

The Board is cognizant of, and has carefully considered, the Veteran's subjective reports of pain.  However, none of the objective criteria required for a higher disability rating were diagnosed or noted.  The VA and private treatment notes of record similarly do not provide medical support for a compensable disability rating.  Moreover, although lay persons are competent to provide opinions on some medical issues, see Kahana, supra, as to the chronic right foot disorders, such falls outside the realm of common knowledge of a lay person.  See Jandreau, supra.  

Under these circumstances, the overall evidence does not meet or approximate the criteria for a compensable disability rating for the left foot disability under 38 C.F.R. § 4.71a (2012).  The Board has considered the Veteran's subjective contentions, but finds these are outweighed by the remainder of the objective medical record.  Throughout the appeal period, the Veteran's level of disability has most nearly approximated that contemplated by a 0 percent evaluation.  For all of these reasons, the Veteran's claim must be denied.  

Extraschedular Evaluations

The Board has also considered whether the Veteran is entitled to an extraschedular evaluation for the disabilities discussed above.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2012).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  

Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected HTN, migraine headaches, and residuals of a fracture of the base of the fifth metatarsal of the left foot, are inadequate.  A comparison between the levels of severity and symptomatology of the Veteran's disorders with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability levels and symptomatology; as discussed above.  Accordingly, referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) (2012) is not warranted.  


ORDER

New and material evidence has been received to reopen the previously denied claims of service connection for a lumbar spine disorder with associated neurological abnormalities of the lower extremities, and for a chronic right foot disorder.  

The claim for service connection for a lumbar spine disorder with associated neurological abnormalities of the lower extremities is granted.  

The claim for service connection for a chronic right foot disorder is denied.  

Entitlement to an initial rating of 10 percent for hypertension is granted, subject to the statutes and regulations governing the payment of VA compensation.  

Entitlement to an initial rating of 10 percent for migraine headaches is granted, subject to the statutes and regulations governing the payment of VA compensation.  

Entitlement to an initial (compensable) rating for residuals of fracture of the base of the 5th metatarsal, left foot, is denied.  



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


